Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00413-CR

                                      Angela DAVIS,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR7335A
                      Honorable Philip A. Kazen, Jr., Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
MODIFIED to delete the assessment of attorney’s fees, and the judgment is AFFIRMED AS
MODIFIED.

       SIGNED November 6, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice